Citation Nr: 0614309	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  01-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
upper extremity disability, with radial nerve impairment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to February 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).


FINDING OF FACT

The veteran's left upper extremity disability is not 
manifested by ankylosis, fixture in supination or 
hyperpronation, or severe incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
upper extremity disability are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 3.321, 4.6, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.124, 4.124a, Diagnostic Codes 8514, 8714; DeLuca v. Brown, 
8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2004, the Appeals Management Center (AMC) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
increased rating claim.  No prejudice results from the date 
of notice because the claim was subsequently re-adjudicated, 
without taint from prior decisions.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing VA examinations, and providing a local 
hearing.  All Board remand requests were fulfilled.  
Consequently, the VA's duty to notify and assist was met.  

The veteran is currently rated at 20 percent under Diagnostic 
Codes (DC) 5024-8714 for De Quervain's syndrome of the left 
(minor) upper extremity with radial nerve impairment.  This 
disability is manifested by neurological symptoms and 
limitation of motion.  Separate evaluations for these 
impairments are not available, however, because the symptoms 
affect the same area and function.  38 C.F.R. § 4.14 (2005).  
The applicable rating codes for the neurological impairment 
and orthopedic impairments will be analyzed to determine if 
any can provide a higher rating.  

VA examinations conducted in December 2005 and February 2006 
noted the veteran's range of motion for the wrist and hand 
included ulnar deviation from 0 to 15 degrees and radial 
deviation from 0 to 35 degrees.  Hand grip strength was 4/5.  
There was no loss of motion of the second, third, fourth, and 
fifth digits.  There was a 3 inch gap between the thumb and 
the mid-palmar crease, however, which resulted in a moderate 
loss of dexterity.  The examiner noted that DeLuca was fully 
applied to the above findings, and there was no additional 
loss due to pain, fatigue, weakness, or incoordination.  

The diagnostic codes pertaining to limitation of motion of 
the wrist, hand, and forearm do not provide a higher rating.  
The maximum rating available under DC 5215 (limitation of 
motion of the wrist), DC 5224 (ankylosis of the thumb), and 
DC 5228 (limitation of motion of the thumb) is 20 percent or 
less; consequently, these ratings cannot provide a higher 
rating and need not be analyzed.  Although DC 5214 (ankylosis 
of the wrist) and DC 5213 (impairment of supination and 
pronation) provide ratings in excess of 20 percent, such a 
rating is not warranted due to the absence of any evidence of 
ankylosis or fixture in supination or hyperpronation.  

DC 8714 rates neuralgia of the radial nerve.  38 C.F.R. § 
4.124 states that neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate incomplete paralysis.  The rating code number is 
found by looking at the nerve involved.  The maximum rating 
for moderate incomplete paralysis of the minor radial nerve 
is 20 percent.  Consequently, a higher rating is not 
available under DC 8714.  
A higher rating may be available under DC 8514 for severe 
incomplete paralysis of the minor radial nerve.  The 
introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  38 C.F.R. § 4.124 (2005).  
Because the veteran only has a degree of lost function, 
rather than a complete loss of function, only a rating for 
incomplete paralysis is permissible.  

The December 2005 VA examination report found partial radial 
neuropathy of mild severity.  Additionally, all evidence of 
record describes the veteran's symptoms as sensory.  When the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild or, at most, moderate degree.  
38 C.F.R. § 4.124a (2005).  Consequently, a rating in excess 
of 20 percent is not warranted under DC 8514.  

The evidence of record does not demonstrate that 
applicability of any additional rating codes.  Although the 
veteran has contended that there was damage to the median 
nerve, the evidence of record does not support this 
assertion; there is no diagnosis of record of any impairment 
to the median nerve.  In addition, the scar on the left wrist 
is already separately rated at 10 percent.  Consequently, a 
rating in excess of 20 percent is not warranted for the 
veteran's left upper extremity disability.  


ORDER

A rating in excess of 20 percent for a left upper extremity 
disability, with radial nerve impairment, is not warranted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


